Citation Nr: 1755479	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-05 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for narcolepsy, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from June 1994 to March 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction of the case was subsequently transferred to the RO in Atlanta, Georgia. 
In April 2017, the Veteran and his wife presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted that his sleep apnea and narcolepsy are both related to his military service. 

In service treatment records dated in September 1998, the Veteran complained of a sleeping disorder that he had for at least four years, and explained that it was hard to get up in the morning.  In April 2001, he reported increased difficulty performing and sleeping due to pain.  On a September 2001 physical examination, the Veteran stated that he experienced intermittent bilateral shoulder pain during sleep, and had frequent trouble sleeping.  In January 2002, he complained of evening pain and difficulty sleeping. 

In a January 2011 VA medical record, the Veteran was diagnosed with obstructive sleep apnea (mild) and hypersomnia.  The physician noted that the diagnosis of hypersomnia included the diagnoses of either idiopathic hypersomnia or narcolepsy (without cataplexy).  Based on the Veteran's history and his reading of the Veteran's Multiple Sleep Latency Test (MSLT), the physician diagnosed the Veteran with narcolepsy without cataplexy. 

In May 2011, the Veteran was afforded a VA examination.  The examiner found that the Veteran's mild obstructive sleep apnea syndrome was less likely as not caused by or a result of an etiology related to the complaint of sleep disorder in-service or some other cause.  The examiner discussed the characteristics of obstructive sleep apnea-hypopnea syndrome, a term that he noted was frequently used when the episodes are associated with excessive daytime sleepiness.  However, the opinion did not address any of the Veteran's in-service complaints regarding trouble sleeping. 

In the same May 2011 VA examination, the examiner found that there was no evidence of narcolepsy, and thus an opinion was not indicated.  The examiner then stated that on the present examination, the Veteran reported onset of hypersomnia in childhood, making it a preservice condition, with no documentation of aggravation in military service.  The examiner found that hypersomnia was not caused by or aggravated during military service.  The examiner noted the January 2011 physician's working diagnoses of idiopathic hypersomnia versus narcolepsy (without cataplexy), and found that the Veteran did not meet the criteria for narcolepsy, but later stated that the diagnosis of narcolepsy should be considered even in patients with sleepiness alone.  However, as indicated above, the January 2011 physician made a diagnosis of narcolepsy without cataplexy based on the Veteran's history and his reading of the Veteran's MSLT. 

In April 2016, a VA clinician found that the Veteran's sleep apnea and related sleep problems were more likely than not secondary to dysfunction/limitations from service-connected physical conditions, stating that his sleep apnea and related sleep problems were probably aggravated by the Veteran's various injuries and musculoskeletal problems sustained during military service and continue to affect his sleep.  However, the clinician did not provide a rationale and only reviewed the Veteran's healthcare records. 

In a May 2016 report, a clinician noted diagnoses of obstructive sleep apnea, and narcolepsy without cataplexy.  The clinician stated that it was likely that a sleep disorder was present (at least narcolepsy) while the Veteran was in service, but not evaluated with a sleep study.  He also noted that both sleep apnea and narcolepsy could cause daytime sleepiness.  Here again, the clinician provided no rationale, and it is not clear whether the Veteran's claim file was reviewed. 

During the April 2017 Board hearing, the Veteran recalled having difficulty waking up during service.  He stated that his sleep disorders caused him to have days where he could not do anything because he could not focus or function, and he would find himself dizzy or tired.  The Veteran's wife stated that during the Veteran's sleep, he would stop breathing, and would kick or hit her.  During the day, she found that he would be tired and angry.  When questioned about how his current symptoms compared to his symptoms during his time in service, the Veteran stated that they were worse. 

On remand, the Veteran should be afforded a new examination and opinion regarding service connection for both sleep apnea and narcolepsy, to include as secondary to any of the Veteran's service-connected disabilities.  This examination should properly consider the Veteran's current diagnoses and lay statements regarding his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 
	
Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA Medical Center (VAMC) records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

2.  After any additional evidence is associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep disability, to include a discussion of both obstructive sleep apnea and narcolepsy without cataplexy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, to include those during the April 2017 Board hearing.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

With regard to each diagnosed sleep disability, the examiner should render an opinion, consistent with sound medical principles, that answers the following question: 

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep disability is causally or etiologically related to the Veteran's military service. 

If the examiner finds that the sleep disability is less likely than not the result of service, the examiner should answer the following question: 

(a)  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's sleep disability is either caused by or permanently aggravated by one of the Veteran's service-connected disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should include a discussion of all prior medical opinions. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  If the benefits sought on appeal are not granted in full, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




